Matter of Gugliara v Gugliara (2017 NY Slip Op 04841)





Matter of Gugliara v Gugliara


2017 NY Slip Op 04841


Decided on June 14, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2016-05773
 (Docket No. O-2373/14)

[*1]In the Matter of Lawrence Gugliara, appellant,
vPhilip Gugliara, respondent.


Larry S. Bachner, Jamaica, NY, for appellant.

DECISION & ORDER
Appeal by Lawrence Gugliara from an order of the Family Court, Kings County (Dean Kusakabe, J.), dated May 9, 2016. The order, after a hearing, dismissed the petition.
ORDERED that the order is reversed, on the law, without costs or disbursements, the petition is reinstated, and the matter is remitted to the Family Court, Kings County, for further proceedings in accordance herewith.
Inasmuch as the record does not demonstrate that the appellant validly waived his right to counsel (see Matter of Gugliara v Gugliara, ___ AD3d ___ [Appellate Division Docket No. 2016-05742; decided herewith]), the order must be reversed and the matter remitted to the Family Court, Kings County, for a new hearing, at which the appellant shall either appear with counsel, or knowingly, voluntarily, and intelligently waive the right to counsel, and thereafter, a new determination on the petition.
BALKIN, J.P., SGROI, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court